Citation Nr: 1820728	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-44 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the severance of service connection for a left hip disability was proper.

2.  Whether the severance of service connection for a right hip disability was proper.

3.  Entitlement to an effective date prior to February 8, 2011 for service connection for a left hip disability.

4.  Entitlement to an effective date prior to February 8, 2011 for service connection for a right hip disability.

5.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.

6.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.

7.  Entitlement to an effective date prior to February 8, 2011 for a back disability.

8.  Entitlement to an effective date prior to February 8, 2011 for left lower extremity radiculopathy.

9.  Entitlement to service connection for a left foot disability.

10.  Entitlement to service connection for a right foot disability.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for a left knee disability.

15.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987 and from September 1987 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013, August 2014, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in April 2016, when the issues on appeal were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to earlier effective dates of service connection for a back disability and left lower extremity radiculopathy; entitlement to higher initial ratings for the left and right hip; and entitlement to service connection for hearing loss, tinnitus, headaches, and bilateral knee and foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show the original grant of service connection for a bilateral hip disability was clearly and unmistakably erroneous.

2.  The Veteran first filed a service connection claim for a bilateral hip disability on February 8, 2011.


CONCLUSIONS OF LAW

1.  The severance of service connection for a bilateral hip disability, effective October 1, 2015, was improper; restoration of service connection is warranted.  38 U.S.C. § 5112 (2012); 38 C.F.R. § 3.105 (2017).

2.  The criteria for an effective date prior to February 8, 2011 for service connection for a bilateral hip disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §3.400 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Severance of Service Connection - Bilateral Hip Disability

Once service connection has been granted, it can only be severed where the evidence establishes that the grant was clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); 38 C.F.R. § 3.105(d).  In severance cases, VA is not limited to the law and the record that existed at the time of the original decision, and a change in medical diagnosis can serve as a basis for severance.  Id.  In essence, a severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance case, there must have been an error in the adjudication of the initial grant of service connection that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. at 482.

In this case, the Board finds VA has not met the high evidentiary burden of establishing the original grant of service connection for a bilateral hip disability was clearly and unmistakably erroneous.  The AOJ granted service connection based on a May 2013 VA examination report that indicates the Veteran has mild degenerative changes of the hips as a result of his service-connected back disability.  The May 2013 VA examiner noted imaging studies revealed minor degenerative changes of the hips with soft tissue calcification on left hip.  The May 2013 VA examiner explained the degenerative changes were consistent with the Veteran walking with an altered gait for several years due to the neurological impairment of his left leg as a result of his service-connected back disability.  The AOJ severed service connection, effective October 1, 2015, based on the findings of a December 2014 VA examiner who indicated his interpretation of imaging studies did not support a finding of arthritis.  The December 2014 VA examiner noted the x-rays from the May 2013 VA examination were not associated with the claims file; however, the Board notes the x-rays from the December 2014 VA examination are also not associated with the claims file as this is not a typical practice.  There are essentially competing VA opinions as to whether the Veteran has degenerative changes of the hips.  The conflicting evidence does not rise to the level of a clear and unmistakable error and is more in line with a finding that the evidence is in at least relative equipoise as to whether the Veteran has a bilateral hip disability as a result of his service-connected back disability.  As such, the severance of service connection for a bilateral hip disability, effective October 1, 2015, was improper, and restoration of service connection is warranted.  See 38 U.S.C. § 5112; 38 C.F.R. § 3.105.

II.  Effective Date of Service Connection - Bilateral Hip Disability

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the record clearly establishes the Veteran first filed a formal service connection claim for a bilateral hip disability on February 8, 2011.  The AOJ assigned the current effective date of service connection for a bilateral hip disability based on this claim.  There is no evidence that suggests the Veteran filed a claim for a bilateral hip disability prior to February 8, 2011, and the Veteran has put forth no basis as to why an earlier effective date is warranted.  Congress has clearly indicated the effective date of service connection will be the date of claim unless the claim is received within one year of discharge or release from active service, which did not occur in this case.  See 38 U.S.C. § 5110.  VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Thus, the law is dispositive, and the request for an earlier effective date must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Restoration of service connection for a bilateral hip disability, effective October 1, 2010, is granted.

Entitlement to an effective prior to February 8, 2011 for service connection 


REMAND

In April 2016, the Board remanded the issues of entitlement to earlier effective dates for service connection a back disability and left lower extremity radiculopathy to the AOJ for the issuance of a statement of the case in compliance with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2017, the AOJ issued a rating decision revising the effective dates of service connection for both disabilities from February 9, 2011 to February 8, 2011 on the basis of clear and unmistakable error, but it did not issue a statement of the case as directed by the Board.  The Board is precluded from reviewing the merits of these issues until the Veteran is provided a statement of the case; therefore, they must be returned to the AOJ for compliance with the prior remand directive.

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  The Board finds the prior examinations regarding the Veteran's service-connected bilateral hip disability are inadequate to make an informed decision on his appeal of the initial ratings assigned for each hip because they do not comply with the recent U.S. Court of Appeals for Veterans Claims decisions in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Thus, a new VA hip examination is necessary to fulfill the duty to assist and comply with the most current case law.

The Board also finds the recent nexus opinions provided by a January 2018 VA examiner regarding the Veteran's service connection claims for headaches and a bilateral foot disability are inadequate to make informed decisions on the claims.  The January 2018 VA examiner provided a negative nexus opinion regarding the Veteran's service connection claim for headaches and noted there were no service treatment records to confirm the Veteran's lay reports of continuous headaches since service as the sole basis for his rationale.  The Board notes mere absence of contemporaneous medical evidence cannot be the sole basis for determining a claimed disability is not the result of service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The January 2018 opinion regarding the Veteran's service connection claim for a bilateral foot disability is similarly flawed, as the examiner determined the Veteran's lay reports of foot pain in service were "altogether anecdotal" because they were not corroborated by contemporaneous service treatment records.  Further, the January 2018 VA examiner noted the some of the Veteran's current manifestations of foot symptomology may be related to his back disability, which the examiner incorrectly referenced as a nonservice-connected disability.  The January 2018 VA examiner also failed to discuss the relevance of a finding of bilateral pes planus at the Veteran's entry into his second period of active service in comparison with the normal foot examination at entry into his first period of active service, which concluded approximately seven months prior to the second period of active service.  The Board finds a medical opinion discussing this evidence is necessary as it appears to indicate a bilateral foot disability may have been incurred at some point between the Veteran's initial entry into active service and his entry into his second period of active service.  In sum, the Board finds new examinations regarding the service connection claims for headaches and a bilateral foot disability are necessary.

The Board notes the Veteran appears to have missed a recently scheduled examination regarding his service connection claims for bilateral hearing loss and tinnitus.  A January 25, 2018 Compensation and Pension Exam Inquiry indicates the examination was cancelled because the Veteran was hospitalized at the time of the examination.  The Board finds efforts should be made to reschedule the examination due to the Veteran's hospitalization.

Finally, VA is required to obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Board finds an examination regarding the Veteran's service connection claim for a bilateral knee disability is warranted.  The Veteran asserts that he has a bilateral knee disability as a result of an altered gait due to his service connected back and hip disabilities.  VA has conducted numerous examinations during the appeal period.  Every VA examiner has confirmed the Veteran walks with a severely altered gait.  The Veteran is competent to report symptoms such as knee pain and instability that suggest he may have an underlying disability.  Thus, a VA examination to obtain an opinion regarding the Veteran's service connection claim for a bilateral knee disability is necessary to fulfill the duty to assist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case regarding the issues of entitlement to earlier effective dates for service connection a back disability and left lower extremity radiculopathy.

2.  Schedule the Veteran for new VA examination (with an examiner other than the December 2014 VA examiner) to assess the functional impairment resulting from his service-connected bilateral hip disability.

The selected examiner must test range of motion of the hips for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must render specific findings as to whether there is pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner must also indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reason for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a new examination regarding his service connection claims for bilateral hearing loss and tinnitus.

The selected examiner must provide an opinion as to whether the Veteran has a current bilateral hearing loss disability and/or tinnitus that is at least as likely as not (50 percent probability of greater) the result of acoustic trauma in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

4.  Schedule the Veteran for a new examination regarding his service connection claim for headaches.

The selected examiner must provide an opinion as to whether the Veteran has a current headache disability that is at least as likely as not (50 percent probability of greater) the result of the result of disease or injury in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The Veteran's history of symptoms cannot be disregarded solely because they are not corroborated by contemporaneous medical treatment records.

The examination report must include a complete rationale for the opinion provided.

5.  Schedule the Veteran for a new examination regarding his service connection claim for a bilateral foot disability.

The selected examiner must provide an opinion addressing whether the Veteran has a current bilateral foot disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected disabilities.

With regard to direct service connection, the examiner must address the fact that the Veteran was found to have normal feet at his entry into active service in March 1984, but found to have bilateral pes planus at his entry into his second period of active service in September 1987, considering the fact that this period of service began approximately seven months after the end of his first period of service (March 1984 to February 1987).  If the examiner determines that bilateral pes planus was not incurred in the Veteran's first period of active service from March 1984 to February 1987, the examiner must address whether pes planus was at least as likely as not (50 percent probability or greater) aggravated during his period of service from September 1987 to March 1989.

If the examiner finds a bilateral foot disability was neither incurred in nor aggravated during the Veteran's two periods of active service, the examiner must address secondary service connection (i.e., the claimed disability is proximately due to, or aggravated by, his service-connected disabilities).  The opinion must address both causation and aggravation to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided. 

6.  Schedule the Veteran for a new examination regarding his service connection claim for a bilateral knee disability.

The selected examiner must provide an opinion addressing whether the Veteran has a current bilateral knee disability that is at least as likely as not (50 percent probability or greater) proximately due to, or aggravated by, his service-connected disabilities.  The opinion must address both causation and aggravation to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

7.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


